                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    IGNACIO PEREZ,                                    Case No. 16-cv-03396-YGR
                                                      Plaintiff,
                                   8
                                                                                          ORDER GRANTING MOTION TO ADVANCE
                                                v.                                        HEARING DATE AND MOTION TO APPROVE
                                   9
                                                                                          THE OCTOBER 11, 2019 ASSIGNMENT
                                  10    RASH CURTIS & ASSOCIATES,
                                                                                          Re: Dkt. Nos. 386, 387
                                                      Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court telephonically conferred with the parties on October 21, 2019. (See Dkt.

                                  14   No. 391.) The parties confirmed during this conference that defendant would not file an

                                  15   opposition with the Court on either the Motion to Approve the October 11, 2019 Assignment,

                                  16   (Dkt. No. 386) or to the Motion to Advance the Hearing Date on the Motion to Approve the

                                  17   October 11, 2019 Assignment. (Dkt. No. 387.) Any opposition to the Motion to Approve the

                                  18   October 11, 2019 Assignment under an advanced hearing date would have been due by October

                                  19   22, 2019. No such responses were received.

                                  20          Therefore, upon consideration of the parties’ responses at the October 21, 2019 telephone

                                  21   conference and that no such opposition or objection was received, the Court advances the hearing

                                  22   date on the Motion to Approve the October 11, 2019. In light of no stated or received opposition

                                  23   and for the reasons stated in the Motion to Approve the October 11, 2019 Assignment, the Court

                                  24   finds it appropriate to approve the October 11, 2019 assignment, and further concludes that no

                                  25   hearing on the Motion to Approve the October 11, 2019 Assignment is necessary. See Civil Local

                                  26   Rule 7-1(b) (“In the Judge’s discretion . . . a motion may be determined without oral argument.”).

                                  27   \\

                                  28   \\
                                   1          Accordingly, the Court GRANTS the Motion to Advance the Hearing Date and GRANTS the

                                   2   Motion to Approve the October 11, 2019 Assignment pursuant to Fed. R. Civ. P. 23(d)(1)(C),

                                   3   subject to two conditions:

                                   4          (1) Plaintiff, through Class Counsel, shall promptly notify the Court of the recovery, if

                                   5              any, obtained on behalf of Class Members as a result of the Assignment; and

                                   6          (2) Any recovery obtained as a result of the Assignment shall be held in trust until this

                                   7              Court approves a fair, reasonable, and adequate method for distributing the proceeds of

                                   8              the recovery to Class Members.

                                   9          This Order terminates the motions at Docket 386 and 387.

                                  10          IT IS SO ORDERED.

                                  11   Dated: October 25, 2019

                                  12
Northern District of California
 United States District Court




                                                                                                   YVONNE GONZALEZ ROGERS
                                  13                                                               United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
